IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-0793-08


 
EDWIN KENNER LYON, Appellant
  
v.
   
THE STATE OF TEXAS
  

  
ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS
ELLIS COUNTY


Per curiam. KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure  68.4(i)
because the original petition does not contain a copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: September 10, 2008.
Do Not Publish